United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         August 20, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                              No. 03-20267
                          Conference Calendar



JAMES H. KING,

                                           Plaintiff-Appellant,

versus

ONE UNITED STATES GOVERNMENT,

                                           Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-474
                       - - - - - - - - - -


Before JONES, WIENER, and BENAVIDES, Circuit Judges

PER CURIAM:*

     James H. King, Texas prisoner # 800742, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 action for failure to

state a claim, under 28 U.S.C. § 1915(e)(2)(B)(ii).

     King argues that 28 U.S.C. § 2244(d)’s limitations period

violates the Suspension Clause.    This argument is foreclosed by

circuit precedent.    Section § 2244(d)’s statute of limitations

merely alters the procedure for bringing a habeas petition and

does not unconstitutionally suspend the writ.     Molo v. Johnson,

207 F.3d 773, 775 (5th Cir. 2000); Turner v. Johnson, 177 F.3d

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20267
                                 -2-

390, 392 (5th Cir. 1999).   King does not raise or brief his

equal-protection or comity arguments, and these are deemed

abandoned.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993); Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d

744, 748 (5th Cir. 1987).

     King’s appeal is frivolous and is DISMISSED.    5TH CIR.

R. 42.2.   The dismissal of this appeal as frivolous and the

district court’s dismissal for failure to state a claim count as

two “strikes” for purposes of 28 U.S.C. § 1915(g).     See Adepegba

v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).   King is CAUTIONED

that if he accumulates three “strikes” under 28 U.S.C. § 1915(g),

he will not be able to proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.